Citation Nr: 1219484	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  12-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel





INTRODUCTION

The Veteran served on active duty from April 1943 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and the weight of the medical opinion evidence regarding whether the Veteran's bilateral hearing loss is related to service is in relative equipoise.  

3.  The weight of the medical opinion evidence regarding whether the Veteran's tinnitus is related to service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  

Factual Background and Analysis

The Veteran asserts that he has current bilateral hearing loss and tinnitus related to in-service noise exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service treatment records are negative for complaints regarding  treatment for hearing loss or tinnitus.  On enlistment examination in April 1943, hearing was 15/15 and the ears were described as normal.  On separation examination in June 1946, hearing was 15/15 for whispered voice and spoken voice and no ear diseases or defects were noted.  

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus or other disability diagnosed after service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

A January 2010 private treatment record reflects that the Veteran had hearing loss with a history of a perforated tympanic membrane on the right.  

The Veteran was afforded a VA audiological examination in March 2010.  He described his military, occupational, and recreational noise exposure, reporting that, in the military, he worked in a building stateside in close proximity to a landing field.  As regards occupational noise exposure, he indicated that he had worked in an aircraft plant for eight years and worked in farming for the remainder of his career.  As regards recreational noise exposure, he described rare hunting and some use of power tools.  The Veteran denied current tinnitus.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
65
90
80
LEFT
25
30
65
65
70

The Veteran's speech recognition scores using the Maryland CNC Word List were 16 percent in the right ear and 22 percent in the left ear.  Diagnostic immitance measurements revealed normal middle ear function in the left ear.  Otoscopic inspection of the right ear canal revealed evidence of multiple perforations, for which the Veteran reported being followed by an otolaryngologist.  The diagnoses were moderately severe to profound mixed hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner commented that there were no complaints of tinnitus on examination.  The examiner opined that the Veteran's hearing loss/tinnitus was not caused by or a result of acoustic trauma.  

In providing a rationale for his opinion, the VA examiner indicated that the Veteran's exposure to high risk noise in service was not considered excessive as he worked in a building located near a flight line and his exposure to weapons fire was limited to training exercises.  The examiner added that the Veteran's post-military noise exposure was significant for his occupation with minor aggravation from recreational activities.  The examiner added that the Veteran's present hearing status was dominated in the right ear by a medical condition affecting his middle ear, specifically, perforation.  He went on to comment that both ears were also greatly affected by the aging process, which was the basis for the Veteran's poor word recognition ability.  The examiner concluded by stating that the Veteran's history and present hearing values did not support a claim for hearing loss from military related acoustic trauma.  

In April 2010, the Veteran underwent audiological evaluation by a private audiologist.  The record of examination from this audiologist reflects that the Veteran's history was significant for a perforated tympanic membrane on the right, work as a sheet metal worker during service, with subsequent employment as a farmer.  The Veteran described rare hunting with a rifle.  He added that he had tinnitus which began in the military.  
	
In an April 2010 letter, the private audiologist wrote that the Veteran had given a history of noise exposure during service.  Specifically, his in-service occupation was a riveter, and he reported working with a pneumatic air gun and sheet metal in aircraft assembly.  He stated that he experienced temporary threshold shifts and intermittent tinnitus while performing his duties in the military.  He added that he also experienced noise exposure during basic training and stated that his tinnitus had become constant.  The audiologist noted that the Veteran had also described farming for three to four years after service and reported the occasional use of power tools.  The Veteran added that he rarely hunted and only remembered actually firing his rifle once while hunting.  The audiologist stated that otoscopy revealed a rather large tympanic membrane perforation in the right ear and puretone testing revealed a mild to profound ski-sloped sensorineural hearing loss for the left ear and a moderate to profound mixed hearing loss for the right ear.  The audiologist opined that there were some effects from aging, but that the profound nature of the Veteran's high frequency hearing loss was due to noise exposure.  

In providing a rationale for her opinion, the private audiologist noted that, although the Veteran's military examinations were considered normal, such examinations consisted of the whisper test, which provides no frequency specific information.  The audiologist added that she had reviewed the March 2010 VA examination, and commented that it had been documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  The audiologist concluded by stating that it was her opinion that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure and they may have worsened as a civilian.  She added that her opinion was based on case history, configuration of hearing loss, and the onset of tinnitus.    

The March 2010 audiometric testing results clearly establish bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Additionally, the April 2010 private treatment reflects a finding of tinnitus.  The question remains, however, as to whether there exists a medical nexus between the Veteran's current bilateral hearing loss and/or tinnitus and service.  

The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  His record of service reflects that his military specialty was a metalsmith and a material clerk, aviation.  His service records reflect that his weapons qualifications included the MM rifle.  In light of the foregoing, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  

As regards his claimed hearing loss disability, the record contains conflicting medical opinions regarding the relationship between the Veteran's current bilateral hearing loss and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The audiologist who performed the March 2010 VA examination reviewed the claims file, examined the Veteran, and opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma.  He provided a rationale for this opinion, specifically, he described the Veteran's exposure to high risk noise during service as not excessive, but found his post-service noise exposure to be significant from his occupation with minor aggravation from recreational activities.  He further found the Veteran's current hearing status to be dominated by his perforated tympanic membrane and commented that both ears were also greatly affected by aging.  

By contrast, the audiologist who evaluated the Veteran in April 2010 reviewed the Veteran's service treatment records and the March 2010 VA examination report, examined the Veteran, and, while acknowledging his large tympanic membrane perforation in the right ear and the fact that that there were some effects from aging, opined that the profound nature of the Veteran's high frequency hearing loss was due to noise exposure.  She stated that it was her opinion that it was more likely than not that the Veteran's hearing loss was related to his military noise exposure and that such hearing loss may have worsened as a civilian.  

The Board acknowledges that the audiologist who evaluated the Veteran in April 2010 did not consider the Veteran's history of working in an aircraft plant for eight years, as described during the March 2010 VA examination.  In this regard, the Board notes that the Veteran's record of service reflects that he had been employed as a pneumatic riveter, riveting aircraft assemblies for almost two years prior to service, with his last date of employment in March 1943.  Nevertheless, the private audiologist did review the March 2010 VA examination report prior to rendering her opinion.  Similarly, although the private audiologist indicated that the Veteran had worked in farming for three to four years, while the Veteran reported in March 2010 that he had worked in farming for "the remainder of his career," the Veteran's March 2010 report of working in farming for the rest of his career would have been considered by the private audiologist, as she reviewed the March 2010 VA examination report prior to rendering her opinion.  

The Board observes that the audiologist who evaluated the Veteran in April 2010 acknowledged that there were some effects on the Veteran's hearing as a result of aging and that his hearing may have worsened as a civilian; however, for service connection, in-service noise exposure need not be the only source of the Veteran's current hearing loss; it must only be a contributing source.  Thus the April 2010 opinion attributing the Veteran's current hearing loss, at least in part, to in-service noise exposure, supports the claim for service connection.  

Upon review, both the audiologist who performed the March 2010 VA examination and the audiologist who evaluated the Veteran in April 2010 are competent medical professionals who had access to the pertinent facts at issue in this case.  Likewise, both professionals offered opinions on the basis of those facts following examination of the Veteran.  Each opinion was supported by a rationale.  Applying the relevant law and regulations to the facts in this case, the Board regards the opinions of the VA and private audiologists sufficient to place the evidence in relative equipoise on the nexus issue regarding the Veteran's claimed bilateral hearing loss.

 When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for bilateral hearing loss are met.  

As regards the claim for service connection for tinnitus, the Board notes that the Veteran denied tinnitus during the March 2010 VA examination, and the VA examiner opined that the Veteran's hearing loss/tinnitus was not caused by or a result of acoustic trauma.  He did not provide a specific rationale for his opinion regarding tinnitus; however it is significant that there was no tinnitus noted on examination.  

By contrast, the Veteran described tinnitus during his April 2010 evaluation, and reported that such tinnitus began in service.  The Veteran described his in-service tinnitus as intermittent, but reported that it had become constant.  In light of his report that his tinnitus had previously been intermittent, but had become constant, the Veteran's April 2010 report of tinnitus is not necessarily contradicted by the fact that he denied tinnitus on VA examination in March 2010.  The audiologist who evaluated the Veteran in April 2010 opined that that it was more likely than not that the Veteran's tinnitus was related to his military noise exposure, adding that it may have worsened as a civilian.  This opinion was based on case history, configuration of hearing loss, and the onset of tinnitus.    

In light of the foregoing, the Board finds that the evidence is also in relative equipoise on the nexus issue regarding the Veteran's claimed tinnitus.  Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for tinnitus are also met.  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


